NO. 12-10-00394-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
CODY MONTGOMERY HEFNER,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                    MEMORANDUM OPINION
                                        PER CURIAM
         Appellant pleaded guilty to indecency with a child by sexual contact, and the trial
court assessed punishment at imprisonment for seven years. We have received the trial
court’s certification showing that Appellant waived his right to appeal. See TEX. R. APP.
P. 25.2(d). The certification is signed by Appellant and his counsel. Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered November 24, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)